Case 8:21-cv-00561-DOC-ADS Document 10 Filed 04/27/21 Page 1 of 1 Page ID #:32




                           UNITED STATES DISTRICT COURT                         JS-6
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No: SA CV 21-00561-DOC-(ADSx)                            Date: April 27, 2021

 Title:      Matthew Smith v. United Auto Credit Corporation



 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                   Kelly Davis                               Not Present
                 Courtroom Clerk                            Court Reporter

          ATTORNEYS PRESENT FOR                     ATTORNEYS PRESENT FOR
                PLAINTIFF:                               DEFENDANT:
               None Present                               None Present


 PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL CASE

        The Court, having been notified by counsel for the parties that this action
 has been settled re Notice of Settlement [9], hereby orders this action
 DISMISSED without prejudice. The Court hereby orders ALL proceedings in
 the case VACATED and taken off calendar. The Court retains jurisdiction for 45
 days to vacate this order and reopen the action upon showing of good cause that
 the settlement has not been consummated.

          The Clerk shall serve this minute order on the parties.




  MINUTES FORM 11
  CIVIL-GEN                                                          Initials of Deputy Clerk: kd
